Citation Nr: 0700489	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 10, 2002 
for the grant of service connection for pulmonary embolism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
pulmonary embolism in June 1986.

2.  In response to the veteran's June 1986 claim, the RO 
informed him by letter dated June 18, 1986 that service 
connection for pulmonary embolism was previously disallowed 
and that he needed to submit evidence to reopen the claim. 

3.  The veteran did not submit any evidence or otherwise 
respond to the RO's June 1986 letter within one year.

4.  The next claim for service connection for pulmonary 
embolism after June 1986 was filed on July 31, 2002. 


CONCLUSION OF LAW

The criteria for an effective date prior to July 10, 2002 
based on a reopened claim for service connection pulmonary 
embolism have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date for 
the purposes of compensation for these types of claims "will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400.

Previously filed claims for service connection had been 
denied, in 1973, 1980, and 1984, with appeals rights notice 
as to each decision and no appeals commenced within the 
allotted one year time period.  Accordingly, those decisions 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103 (2006).  The Board would point out 
that the RO also denied service connection for this disorder 
in October 1985.  The October 8, 1985 letter notifying the 
veteran of this rating decision did not mention the denial of 
service connection, however, and the file does not otherwise 
contain notice of this denial of service connection.

In June 1986, the veteran sent the RO a written statement 
expressing his desire to reopen his claim for service 
connection for pulmonary embolism.  The RO responded by a 
letter dated June 18, 1986, informing him that service 
connection for pulmonary embolism was disallowed in March 
1973, and that, to reopen the claim, he needed to submit 
medical evidence of continuity of treatment from 1973 to the 
present.  The veteran did not submit any evidence or 
otherwise respond to the RO's June 1986 letter within one 
year.

Where evidence requested in connection with a claim to reopen 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned. After the expiration of 1 
year, further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).  In this case, as the 
requested evidence was not furnished within one year after 
the June 1986 request, the June 1986 claim was abandoned.  
Consequently, the June 1986 claim cannot be a basis for the 
assignment of an earlier effective date for compensation.

Here the RO assigned an effective date of July 10, 2002, 
based on VA treatment records that showed hospitalization for 
pulmonary embolism.  The veteran was treated and placed on 
Coumadin.  The RO based the effective date on the finding 
that this date was when entitlement arose.  The application 
to reopen was not received until after that date, on July 31, 
2002.  There is nothing in the record reflecting a claim for 
this benefit between the 1986 abandoned claim and the July 
2002 claim.  Clearly, an effective date prior to the date 
assigned based on the reopened claim is not warranted.  
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).  As such, there is 
no basis to assign an effective date earlier than July 10, 
2002.

In light of the foregoing, the preponderance of the evidence 
is against the claim. Therefore, 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (resolution of reasonable doubt in the veteran's 
favor) are not for application here.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's August 2002 notice letter was timely mailed well 
before the November 2002 rating decision.  It described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above, 
including informing the veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  This notification would also apply 
to the "downstream" issue of entitlement to an earlier 
effective date.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Further, in August 2003, a letter was sent 
specifically addressing the earlier effective date issue, 
after the veteran disagreed with the effective date assigned 
for the grant of service connection.  The RO then addressed 
that claim in a March 2004 rating action.  Moreover, the 
veteran was provided notice as to effective date requirements 
in the April 2004 SOC.  Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an earlier 
effective date. 38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
Specifically, the RO secured and associated with the claims 
file all evidence pertinent to this claim, including VA 
treatment records, and scheduling a hearing before a Veterans 
Law Judge of the Board   


ORDER

An effective date prior to July 10, 2002 for service 
connection for pulmonary embolism is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


